DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-13, 22-23, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shu (US 2018/0259645) in view of Glover (US 2020/0300989).
Regarding Claim 1, Shu teaches a Light Detection and Ranging (LIDAR) measurement circuit [Claim 13-14, 23, 27, 35-36; Fig 2, 5; 0052-53; 0069-72; 0094-0103; 0117-20; 0300; 0355-56], comprising: an array of single photon detectors configured to detect photons responsive to emission of an optical signal from an emitter [Claim 13-14, 23, 27, 35-36; 0052-53; 0069-72; 0094-0103; 0117-20; 0300; 0355-56]; and a pixel processing circuit that is configured to calculate an estimated time of arrival of photons incident on the array of single photon detectors by utilizing a plurality of coarse histogram bins emitter [Claim 13-14, 23, 27, 35-36; 0052-53; 0069-72; 0094-0103; 0117-20; 0300; 0355-56]. Shu does not explicitly teach – but Glover does teach wherein respective ones of the plurality of coarse histogram bins are associated with a duration that is greater than one-sixteenth of a pulse width of the optical signal [0067]. It would have been obvious to modify the circuit of Shu to use a coarse histogram bin in order to improve the resolution of the depth map. 
Regarding Claim 22, Shu teaches a method for operating a Light Detection and Ranging (LIDAR) measurement circuit [Claim 13-14, 23, 27, 35-36; 0052-53; 0069-72; 0094-0103; 0117-20; 0300; 0355-56], comprising: detecting photons associated with an emission of an optical signal from an emitter by an array of single photon detectors [Claim 13-14, 23, 27, 35-36; 0052-53; 0069-72; 0094-0103; 0117-20; 0300; 0355-56]; and calculating an estimated time of arrival of photons incident on the array of single photon detectors utilizing a plurality of coarse histogram bins [Claim 13-14, 23, 27, 35-36; 0052-53; 0069-72; 0094-0103; 0117-20; 0300; 0355-56]. Shu does not explicitly teach – but Glover does teach wherein respective ones of the plurality of coarse histogram bins are associated with a duration that is greater than one-sixteenth of a pulse width of the optical signal [0067]. It would have been obvious to modify the circuit of Shu to use a coarse histogram bin in order to improve the resolution of the depth map.
Regarding Claim 2, Shu also teaches wherein the emitter is a laser and a duration of respective ones of the plurality of coarse histogram bins is based on the pulse width of the optical signal [Claim 35-36; Fig 2, 5; 0052-53; 0069-72; 0094-0103; 0117-20; 0355-56]. 
Regarding Claim 3, Shu does not explicitly teach – but Glover does teach wherein the duration of the respective ones of the plurality of coarse histogram bins is between greater than or equal to one-fourth of the pulse width of the laser and less than or equal to the pulse width of the laser [0067]. It would have been obvious to modify the circuit of Shu to use a coarse histogram bin in order to improve the resolution of the depth map.
Regarding Claims 4 and 23, Shu also teaches wherein the pixel processing circuit is further configured to: utilize an edge sampling circuit to calculate a number of the array of single photon detectors that detected a photon based on asynchronously received signals from respective ones of the array of single photon detectors; and output the number of the array of single photon detectors that detected the photon according to a clock signal [Fig 2, 5; 0052-53; 0069-72; 0094-0103; 0117-20; 0355-56].
Regarding Claims 8 and 25, Shu also teaches wherein the pixel processing circuit is further configured to detect a saturation in a first bin of the coarse histogram bins and block an operation of the pixel processing circuit responsive to the detection of the saturation Fig 2, 5; 0052-53; 0069-72; 0094-0103; 0117-20; 0355-56]. 
Regarding Claim 9, Shu also teaches wherein the pixel processing circuit is further configured to calculate the estimated time of arrival of the photons incident on the array of single photon detectors utilizing a clock signal that is between 50 MHz and 1 GHz [ Fig 2, 5; 0052-53; 0069-72; 0094-0103; 0117-20; 0355-56]. 
Regarding Claim 10, Shu also teaches wherein the clock signal is synchronous with a pulse frequency of the emitter [Fig 2, 5; 0052-53; 0069-72; 0094-0103; 0117-20; 0355-56]. 
Regarding Claims 11 and 26, Shu also teaches wherein the pixel processing circuit is further configured to determine an address for accessing a respective one of the plurality of coarse histogram bins based on a clock signal [Fig 2, 5; 0052-53; 0069-72; 0094-0103; 0117-20; 0355-56].
Regarding Claim 12, Shu also teaches wherein the address is sequentially incremented or decremented based on an amount of time since the emission of the optical signal [Fig 2, 5; 0052-53; 0069-72; 0094-0103; 0117-20; 0355-56].
Regarding Claim 13, Shu also teaches wherein the plurality of coarse histogram bins are stored in a static random access memory (SRAM) [Fig 2, 5; 0052-53; 0069-72; 0094-0103; 0117-20; 0355-56].

Claims 14-16, 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shu (US 2018/0259645) in view of Moore (US 2018/0253404).
Regarding Claim 14, Shu teaches a Light Detection and Ranging (LIDAR) measurement circuit [Claim 13-14, 23, 27, 35-36; Fig 2, 5; 0052-53; 0069-72; 0094-0103; 0117-20; 0300; 0355-56], comprising: an activated detector counting circuit coupled to a plurality of detectors and configured to output a count of a number of the plurality of detectors that have detected a photon within a given time duration [Claim 13-14, 23, 27, 35-36; Fig 2, 5; 0052-53; 0069-72; 0094-0103; 0117-20; 0300; 0355-56]; an adder circuit configured to update a coarse histogram bin of a plurality of coarse histogram bins based on the count that is output from the activated detector counting circuit [Claim 13-14, 23, 27, 35-36; Fig 2, 5; 0052-53; 0069-72; 0094-0103; 0117-20; 0300; 0355-56]. Shu does not explicitly teach – but Moore does teach a Center of Mass Method (CMM) computation circuit configured to calculate an estimated time of arrival of photons incident on the plurality of detectors by performing a center of mass calculation on a subset of the plurality of coarse histogram bins [0056; 0152]. It would have been obvious to modify the circuit of Shu to use a coarse histogram bins and a Center of Mass algorithm in order to improve the resolution of the depth map.
Regarding Claim 15, Shu also teaches wherein the subset of the plurality of coarse histogram bins comprises a peak histogram bin containing a highest count of the plurality of coarse histogram bins [Fig 2, 5; 0052-53; 0069-72; 0094-0103; 0117-20; 0355-56].
Regarding Claim 16, Shu also teaches wherein the subset of the plurality of coarse histogram bins further comprises a neighboring bin of the plurality of coarse histogram bins that is immediately adjacent the peak histogram bin [Fig 2, 5; 0052-53; 0069-72; 0094-0103; 0117-20; 0355-56].
Regarding Claim 18, Shu also teaches wherein the adder circuit is further configured to generate a saturation detection signal responsive to detection of a saturation in a first bin of the plurality of coarse histogram bins [Fig 2, 5; 0052-53; 0069-72; 0094-0103; 0117-20; 0355-56].
Regarding Claim 19, Shu also teaches wherein the activated detector counting circuit is further configured to utilize an edge sampling circuit to output the number of the detectors that detected the photon according to a clock signal [Fig 2, 5; 0052-53; 0069-72; 0094-0103; 0117-20; 0355-56].
Regarding Claim 20, Shu also teaches wherein the CMM computation circuit is configured to calculate the estimated time of arrival of the photons incident on the plurality of detectors during a period of the clock signal [Fig 2, 5; 0052-53; 0069-72; 0094-0103; 0117-20; 0355-56].
Regarding Claim 21, Shu also teaches wherein the adder circuit is further configured to determine an address for accessing the coarse histogram bin based on a clock signal [Fig 2, 5; 0052-53; 0069-72; 0094-0103; 0117-20; 0355-56].

Claims 5-7 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shu (US 2018/0259645) and Glover (US 2020/0300989) as applied to claims 1 and 22 above, and further in view of Moore (US 2018/0253404).
Regarding Claims 5 and 24, Shu also teaches wherein the pixel processing circuit is further configured to calculate the estimated time of arrival …based on a peak histogram bin of the plurality of coarse histogram bins. Shu does not explicitly teach but Glover does teach based on a center of mass calculation [0056; 0152]. It would have been obvious to modify the circuit of Shu to use a coarse histogram bins and a Center of Mass algorithm in order to improve the resolution of the depth map.
Regarding Claim 6, Shu also teaches wherein the center of mass calculation is further based on a neighboring bin of the plurality of coarse histogram bins that is immediately adjacent the peak histogram bin [Fig 2, 5; 0052-53; 0069-72; 0094-0103; 0117-20; 0355-56]. Glover additionally teaches this limitation in [0056; 0152].
Regarding Claim 7, Shu also teaches wherein the neighboring bin is a first neighboring bin, and wherein the center of mass calculation is further based on a second neighboring bin of the plurality of coarse histogram bins that is immediately adjacent the peak histogram bin and opposite from the first neighboring bin [Fig 2, 5; 0052-53; 0069-72; 0094-0103; 0117-20; 0355-56].

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shu (US 2018/0259645) and Moore (US 2018/0253404), as applied to claim 14 above, and further in view of Glover (US 2020/0300989).
Regarding Claim 17, Shu also teaches wherein the plurality of detectors are configured to detect photons responsive to an optical signal emitted from an emitter [Fig 2, 5; 0052-53; 0069-72; 0094-0103; 0117-20; 0355-56]. Shu does not explicitly teach – but Glover does teach wherein respective ones of the plurality of coarse histogram bins are associated with a duration that is greater than one-sixteenth of a pulse width of the optical signal [0067]. It would have been obvious to modify the circuit of Shu to use a coarse histogram bin in order to improve the resolution of the depth map.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645